887 F.2d 1095
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.William Vernon FORD, Petitioner,v.VETERANS ADMINISTRATION, Respondent.
No. 89-3302.
United States Court of Appeals, Federal Circuit.
Sept. 13, 1989.

Before BISSELL, Circuit Judge, COWEN, Senior Circuit Judge, and MICHEL, Circuit Judge.
PER CURIAM.

DECISION

1
The final decision of the Merit Systems Protection Board (Board), Docket No. NY075288C0049, denying review of the initial decision dismissing William Vernon Ford's petition for enforcement of the settlement agreement, is affirmed.

OPINION

2
The settlement agreement required Ford to undergo a psychiatric examination if the Veterans Administration physician stated a need for such an examination.  The Board found, and we agree, that Ford's superficial interview with the psychiatrist and subsequent refusal to submit to a complete diagnostic exam failed to comply with that obligation.    Cf. Baker v. Office of Personnel Management, 782 F.2d 993, 994 (Fed.Cir.1986) (holding that refusal to undergo physician-prescribed treatment barred disability benefits).


3
Contrary to Ford's argument, the additional records requested by Dr. Davis did not breach the settlement agreement.  Those records, like the additional testing, were essential to the formulation of a competent medical opinion.


4
We must affirm the Board's decision unles it is (1) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law;  (2) obtained without procedures required by law, rule, or regulation having been followed;  or (3) unsupported by substantial evidence.  5 U.S.C. Sec. 7703(c) (1982).  Ford has failed to convince us that a reversal is warranted.